TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00459-CV




In re Charles Edward Lincoln, III





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




O R D E R 
PER CURIAM 
            On August 22, 2003, the Court denied Relator Charles Edward Lincoln III’s petition for writ
of mandamus in this original proceeding.  The Court also found that the mandamus proceeding was
groundless as a matter of law and brought in bad faith, and that the underlying motion to recuse was
groundless.  Lincoln and his counsel, Francis Williams Montenegro, were ordered to show cause
why sanctions should not be imposed on each of them pursuant to Texas Rule of Appellate
Procedure 52.11(a) and Chapter 10 of the Texas Civil Practices and Remedies Code.  See Tex. Civ.
Prac. & Rem. Code Ann. §§ 10.001-.006 (West 2002); Tex. R. App. P. 52.11(a).  
                        On September 10, 2003, this Court conducted a hearing, after reasonable notice, and
allowed Lincoln and his counsel to show cause why they should not be sanctioned.  
                        For the reasons set forth in our opinion of August 22, 2003, we find that both Lincoln
and Montenegro should be sanctioned under rule 52.11(a).  Lincoln himself is trained as a lawyer
and we believe that both he and his attorney in this matter, Francis Williams Montenegro, are
blameworthy and have acted in bad faith by filing of this groundless mandamus proceeding.  The
Court finds that the following sanctions are appropriate and proportionate to the harm done:
 
1.   Charles Edward Lincoln III and Francis Williams Montenegro, are hereby
ORDERED, jointly and severally, to pay attorney’s fees in the sum of $2,000.00
to J. Randall Grimes, the attorney representing the real party-in-interest, Elena K.
Lincoln, to be applied to Ms. Lincoln’s attorney’s fees, within ninety (90) days
from the date this order is signed, but in no event later than January 22, 2004. 
Charles Edward Lincoln III and Francis Williams Montenegro, are ORDERED
to submit to this Court written proof of their compliance with this order within
120 days from the date of this order
 
2.   Charles Edward Lincoln III and Francis Williams Montenegro, are hereby 
ORDERED, jointly and severally, to pay attorney’s fees in the sum of $1,000.00
to Laura Nowlin, to be applied to fees incurred by the guardian and attorney ad
litem for the child involved in the proceedings below, within ninety (90) days
from the date this order is signed, but in no event later than January 22, 2004. 
Charles Edward Lincoln III and Francis Williams Montenegro, are also
ORDERED to submit to this Court written proof of compliance with this order
within 120 days from the date of this order; and 
 
3.   Charles Edward Lincoln III and Francis Williams Montenegro are ORDERED to refrain from filing subsequent groundless, frivolous motions, briefs, and
pleadings in connection with the underlying child custody litigation either in this
Court or in the district court below. 
 
 
It is ordered October 21, 2003.


Before Chief Justice Law, Justices B. A. Smith and Puryear